Luke, J.
Edwards was indicted for the offense of assault with intent, to murder by shooting a human being. The evidence fully authorized the verdict of guilty of the offense of shooting at another not in his own defense.
Since the conviction of the defendant was not dependent wholly and entirely upon circumstantial evidence, it was not error for the court to fail to instruct the jury upon the law of circumstantial evidence.
There was no error in the admission of testimony, and the charge of the court was full and fair. Eor no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.